19-2455
     Wu v. Garland
                                                                                   BIA
                                                                              Wright, IJ
                                                                           A205 628 610
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 15th day of June, two thousand twenty-one.
 5
 6   PRESENT:
 7            GUIDO CALABRESI,
 8            RAYMOND J. LOHIER, JR.,
 9            JOSEPH F. BIANCO,
10                 Circuit Judges.
11   _____________________________________
12
13   XIFENG WU,
14            Petitioner,
15
16                   v.                                          19-2455
17                                                               NAC
18   MERRICK B. GARLAND, UNITED
19   STATES ATTORNEY GENERAL,
20            Respondent.*
21   _____________________________________
22
23   FOR PETITIONER:                  Gary J. Yerman, Esq., New York,
24                                    NY.
25
26   FOR RESPONDENT:                  Joseph H. Hunt, Assistant
27                                    Attorney General; Stephen J.

     * Pursuant to Federal Rule of Appellate Procedure 43(c)(2), Attorney General
     Merrick B. Garland is automatically substituted as Respondent.
 1                                          Flynn, Assistant Director; Lynda
 2                                          A. Do, Trial Attorney, Office of
 3                                          Immigration Litigation, United
 4                                          States Department of Justice,
 5                                          Washington, DC.
 6
 7        UPON DUE CONSIDERATION of this petition for review of a

 8   Board of Immigration Appeals (“BIA”) decision, it is hereby

 9   ORDERED, ADJUDGED, AND DECREED that the petition for review

10   is DENIED.

11        Petitioner         Xifeng    Wu,     a   native   and    citizen   of    the

12   People’s Republic of China, seeks review of a July 17, 2019

13   decision of the BIA affirming a February 20, 2018 decision of

14   an Immigration Judge (“IJ”), which denied asylum, withholding

15   of removal, and relief under the Convention Against Torture

16   (“CAT”).     In re Xifeng Wu, No. A205 628 610 (B.I.A. July 17,

17   2019), aff’g No. A205 628 610 (Immig. Ct. N.Y.C. Feb. 20,

18   2018).       We    assume        the    parties’    familiarity      with     the

19   underlying facts and procedural history.

20        We review both the IJ’s and the BIA’s opinions “for the

21   sake of completeness.”            Wangchuck v. Dep’t of Homeland Sec.,

22   448 F.3d 524, 528 (2d Cir. 2006).                  The applicable standards

23   of   review       are     well     established.              See   8 U.S.C.     §

24   1252(b)(4)(B); Yanqin Weng v. Holder, 562 F.3d 510, 513 (2d

25   Cir. 2009).


                                               2
 1       The agency did not err in finding that Wu failed to

 2   demonstrate that the harm he suffered for opposing China’s

 3   family planning policy rose to the level of persecution.

 4   “[P]ersecution is an extreme concept that does not include

 5   every sort of treatment our society regards as offensive.”

 6   Mei Fun Wong v. Holder, 633 F.3d 64, 72 (2d Cir. 2011)

 7   (internal quotation marks omitted).              Past persecution may

 8   “encompass[]     a   variety   of   forms   of    adverse    treatment,

 9   including non-life-threatening violence and physical abuse,”

10   but the harm must be sufficiently severe, rising above “mere

11   harassment.”     Ivanishvili v. U.S. Dep’t of Justice, 433 F.3d

12   332, 341 (2d Cir. 2006) (internal quotation marks omitted).

13   “‘[T]he difference between harassment and persecution is

14   necessarily one of degree,’ . . . the degree must be assessed

15   with regard to the context in which the mistreatment occurs.”

16   Beskovic v. Gonzales, 467 F.3d 223, 226 (2d Cir. 2006)

17   (quoting Ivanishvili, 433 F.3d at 341).           “The [agency] must,

18   therefore, be keenly sensitive to the fact that a ‘minor

19   beating’   or,   for   that    matter,   any     physical   degradation

20   designed to cause pain, humiliation, or other suffering, may

21   rise to the level of persecution if it occurred in the context

22   of an arrest or detention on the basis of a protected ground.”


                                         3
 1   Id.

 2         In determining whether Wu established past persecution,

 3   the agency acknowledged Beskovic. The agency did not err in

 4   concluding      that,        even     though          Wu’s     beating    occurred     in

 5   detention and was reprehensible, it did not rise to the level

 6   of persecution under Beskovic because he was not severely

 7   beaten or injured and he was held for only one night.                                  See

 8   Mei Fun Wong, 633 F.3d at 72; cf. Jian Qiu Liu v. Holder, 632

 9   F.3d 820, 822 (2d Cir. 2011) (finding no error in the agency’s

10   determination            that    applicant            failed    to   establish        past

11   persecution when before an “arrest and detention by local

12   police, he suffered only minor bruising from an altercation

13   with family planning officials, which required no formal

14   medical    attention            and   had   no        lasting    physical      effect”).

15   Because Wu did not demonstrate past persecution, he was not

16   entitled       to    a     presumption           of     a    well-founded      fear    of

17   persecution         on     account     of   his        resistance    to    the   family

18   planning policy.            See 8 C.F.R. § 1208.13(b)(1).

19         Absent        past    persecution,          an     applicant       may   establish

20   eligibility for asylum by demonstrating a well-founded fear

21   of    future    persecution,           8    C.F.R.          § 1208.13(b)(2),     “which

22   requires that the alien present credible testimony that he


                                                  4
 1   subjectively fears persecution and establish that his fear is

 2   objectively reasonable,” Ramsameachire v. Ashcroft, 357 F.3d

 3   169,    178   (2d    Cir.   2004).        “[I]n   order    to    establish

 4   eligibility    for    relief      based   exclusively     on     activities

 5   undertaken after his arrival in the United States, an alien

 6   must make some showing that authorities in his country of

 7   nationality are (1) aware of his activities or (2) likely to

 8   become aware of his activities.”           Hongsheng Leng v. Mukasey,

 9   528 F.3d 135, 138 (2d Cir. 2008).

10          The agency reasonably declined to credit unsworn letters

11   from Wu’s wife asserting that Chinese officials know about

12   Wu’s pro-democracy activities in the United States.                    The

13   agency pointed out that the letters were written by an

14   interested witness who was not subject to cross-examination.

15   See Y.C. v. Holder, 741 F.3d 324, 334 (2d Cir. 2013).                  And

16   the agency was not compelled to conclude that Wu’s testimony

17   in     this    regard       was     persuasive.           See     8 U.S.C.

18   § 1158(b)(1)(B)(ii);        Hongsheng     Leng,   528     F.3d    at   143.

19   Further, we have found “most unlikely” the “suggestion that

20   the Chinese government is aware of every anti-Communist or

21   pro-democracy piece of commentary published online,” and have

22   deemed speculative the assertion that the Chinese government


                                          5
 1   will    likely      discover     political    activities     in    the     United

 2   States        and   articles     published        online   years       before     a

 3   noncitizen is removed.            Y.C., 741 F.3d at 334 (citing Jian

 4   Xing Huang v. U.S. INS, 421 F.3d 125, 129 (2d Cir. 2005) (“In

 5   the    absence      of   solid   support     in    the   record    .   .   .    [an

 6   applicant’s] fear is speculative at best.”)).                     Accordingly,

 7   the agency reasonably concluded that Wu failed to establish

 8   that Chinese officials are aware of or likely to become aware

 9   of his pro-democracy activities.                  See id.; Hongsheng Leng,

10   528 F.3d at 138.         Alternatively, the agency reasonably found

11   that     Wu     failed    to     establish    that       similarly      situated

12   individuals face persecution because “[t]he record is silent

13   as to whether the Chinese government views domestic pro-

14   democracy advocates differently from Chinese nationals who

15   espouse pro-democracy ideals abroad.”                Y.C., 741 F.3d at 335.

16          Because Wu failed (1) to persuasively demonstrate that

17   authorities are aware or likely to become aware of his

18   political activities in the United States, or (2) to show an

19   objectively reasonable fear of persecution on account of

20   those activities, the agency reasonably concluded that he

21   failed to establish a well-founded fear of persecution.                         See

22   Y.C., 741 F.3d at 334–35; Hongsheng Leng, 528 F.3d at 142.


                                            6
 1   That    finding   was   dispositive   of   asylum,   withholding   of

 2   removal, and CAT relief, see Lecaj v. Holder, 616 F.3d 111,

 3   119–20 (2d Cir. 2010) (failure to show fear of persecution

 4   required for asylum “necessarily” precludes meeting higher

 5   burden for withholding of removal and CAT relief), and thus

 6   we do not reach the Government’s argument that Wu failed to

 7   exhaust his CAT claim, see INS v. Bagamasbad, 429 U.S. 24, 25

 8   (1976) (“As a general rule courts and agencies are not

 9   required to make findings on issues the decision of which is

10   unnecessary to the results they reach.”).

11          For the foregoing reasons, the petition for review is

12   DENIED.    All pending motions and applications are DENIED and

13   stays VACATED.

14                                   FOR THE COURT:
15                                   Catherine O’Hagan Wolfe,
16                                   Clerk of Court




                                      7